Citation Nr: 1428660	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected dense paracentral scotoma of the left eye.

3.  Entitlement to a rating in excess of 10 percent for dense paracentral scotoma of the left eye.

4.  Entitlement to a rating in excess of 10 percent for chronic sinusitis and allergic rhinitis with headaches.

5.  Entitlement to a rating in excess of 10 percent for status-post partial lateral meniscectomy of the left knee, with a separate 20 percent rating for left knee instability as of November 5, 2009 (left knee disability).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran perfected an appeal of the claims listed on the title page.  The appeal was later transferred to the jurisdiction of the Hartford, Connecticut, RO.

In addition, the Veteran filed a notice of disagreement as to the denial of service connection for sleep apnea contained in the February 2009 rating decision.  However, in an April 2011 rating decision, the RO granted service connection for sleep apnea and, as such is a full grant of the benefit sought on appeal, this claim is not in appellate status.

In October 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO, and, in November 2012, he testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of these hearing are associated with the record on appeal.  At the time of the November 2012 Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of additional evidence received since the issuance of the April 2011 statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Additionally, the undersigned held the record open for 30 days to allow for submission of additional evidence, which the Veteran subsequently submitted in December 2012, again waiving initial consideration of the evidence by the AOJ.  Id.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals additional VA treatment records and the copy of the November 2012 Board transcript.  Although cognizant that additional VA treatment records were associated after the last adjudication of the claims in appellate status and subsequent to the Veteran's waiver of AOJ consideration, the Board's only action on the merits is to grant the benefit sought regarding service connection for hypertension and, thus, there can be no prejudice in this action.  Further, the Board's dismissal of the claim in regard to the increased rating claim for the left knee disability is based on the Veteran's desire to withdraw the claim.  The remaining claims are remanded for additional development.  Therefore, upon remand, the AOJ should consider the VA treatment records contained in the electronic components of the Veteran's claims file.

In December 2012, the Veteran raised the issue of entitlement to an earlier effective date for the award of service connection for his right knee disability.  The Board notes that service connection for degenerative joint disease of the right knee was granted with an effective date of June 25, 2008, in an April 2011 rating decision (issued in May 2011), which was not appealed.  Although cognizant of the United States Court of Appeals for Veterans Claims (Court)'s holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) regarding free-standing claims for earlier effective dates, the Board does not have jurisdiction to address this claim.  In this regard, the Court in Rudd held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed. Id. at 299-300. Therefore, despite the holding in Rudd, this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for glaucoma and increased ratings for dense paracentral scotoma of the left eye and chronic sinusitis and allergic rhinitis with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran had elevated blood pressure readings in service indicative of hypertension and the evidence is at least in relative equipoise as to whether his currently diagnosed hypertension is attributable to service.

2.  On November 30, 2012, prior to the promulgation of a decision in the appeal for an increased rating for the left knee disability, VA received notification from the Veteran that he was withdrawing his appeal as to this issue.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to an increased rating for a left knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

As the Board's decision to grant service connection for hypertension is a complete grant of the benefit sought on appeal as to this issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran contends that he either developed hypertension, or the early manifestations of hypertension in service, or in the alternative, that hypertension is secondary to the service-connected sleep apnea.  As the Board grants service connection on a direct basis, the Board will not further discuss presumptive or secondary service connection.  See 38 C.F.R. §§ 3.307, 3.309, 3.310 (2013).  

Regarding direct service connection, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the elements of service connection, the medical evidence of record, to include an August 2008 VA examination, show a diagnosis of hypertension and the Veteran is on medication for this disability.  Further, the Veteran has thoroughly documented evidence of post-service blood pressure readings indicative of hypertension as defined by VA.  Thus, the Board finds clear evidence of a current hypertension disability as defined by Diagnostic 7101.  

Regarding in-service incurrence and relation between current hypertension and service, the Veteran had provided detailed recordings from his service treatment records and post-service.  In an August 2008 VA examination, the examiner noted in-service blood pressure readings were "nearly all within the normal range," except for reading of 150/94, 150/90, and 146/87.  The Board notes that two of these readings are indicative of hypertension as defined in the Rating Schedule.  The examiner detailed that hypertension was diagnosed in 2008.  The examiner opined that the currently diagnosed hypertension was not due to service, noting that there was no documentation of persistently elevated blood pressure reading during service or evaluation or treatment for hypertension during active service. Further, the examiner noted that there were many "normal" blood pressure readings in service.  

In contrast, the Veteran submitted a November 2008 opinion from a medical doctor who is familiar with the Veteran and reviewed his records.  The medical doctor noted that his review included the Veteran's active duty records and VA treatment records.  Noting the definition of hypertension, he indicated that the Veteran's blood pressure qualified as hypertensive during service.  He also noted evidence of other active duty blood pressure readings indicative of prehypertension.  The medical doctor reiterated that the evidence showed that the Veteran was hypertensive during service.

Considering the evidence of record, the Board notes that the VA opinion weighs against service connection.  The Board notes, however, that the examiner did not appear to fully consider the evidence or impact of the blood pressure readings indicative of hypertension in service and further did not consider evidence of prehypertension readings in service and the question of whether these were the earlier manifestations of the disease that was officially diagnosed after service.

In contrast, in the November 2008 opinion, the medical doctor reviewed the relevant facts and found that the Veteran's hypertension existed in service.  Although cognizant that this medical doctor does not appear to be using the definition of a hypertension diagnosis contained in the Rating Schedule, as the disability was not confirmed by readings in service taken at least two or more times on at least three different days, the Board will resolve all doubt in the Veteran's favor and find that the medical doctor's findings are sufficient for determining that the currently diagnosed hypertension is due to this early evidence of a developing hypertension disability in service.

Further, although not explicitly stating that the Veteran's currently diagnosed disability is attributable to this evidence of hypertension in service, the Board finds that reading this opinion in the light most favorable to the Veteran's appeal that it is evident that the medical doctor was of the opinion that the Veteran's hypertension began to develop in service and continues to the present.

Considering this evidence, the Board finds that the November 2008 opinion should be provided at least as much probative value as the August 2008 VA examination with opinion.  Thus, the Board finds that the evidence is at least in relative equipoise as to whether the currently diagnosed hypertension is attributable to the Veteran's service.  On this basis, the Board finds that service connection or hypertension on a direct basis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.3102 3.303 (2013).

II.  Withdrawal of Appeal as to an Increased Rating for Left Knee Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement on November 30, 2012, at the time of his hearing before the Board, indicating his desire to withdrawal his appeal as to the claim for an increased rating for the service-connected left knee disability.  In the Board hearing transcript, the undersigned confirmed the Veteran's desire to withdraw his appeal as to this claim.

As the Veteran has withdrawn his appeal by way of the November 2012 statement, there remain no allegations of errors of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal as to an increased rating for a left knee disability is dismissed.  


ORDER

Service connection for hypertension is granted.

The appeal regarding the claim of entitlement to an increased rating for a left knee disability is dismissed.


REMAND

The Board finds that updated examinations are required for the increased rating claims for dense paracentral scotoma of the left eye, and chronic sinusitis and allergic rhinitis with headaches, and that an additional VA opinion is required regarding the service connection claim for glaucoma.

As to the left eye service-connected disability, the Veteran testified that the disability has increased in severity since a March 2011 VA examination.  See Board Hearing Transcript, at page 12.  Although as noted below, the record indicates that the Veteran was recently provided another VA examination, the Board does not currently have report of this examination and cannot determine whether it provides all evidence needed to evaluate this disability, to include determination of visual impairment.  As the Veteran provided alleged an increase in the severity of such disability and a thorough examination would aid in current evaluation, the Board directs that the Veteran be scheduled for an evaluation to determine current severity upon remand.

As to glaucoma, the Veteran, in detail, has outlined the evidence that he contends that supports a finding that he has this disability.  The Veteran's main contention is that this disability is secondary to the service-connected scotoma of the left eye.  See 38 C.F.R. § 3.310.  The Veteran, however, has also contended that the disability is secondary to corticosteroids he has taken for the service-connected sinus/rhinitis disability.  In an August 2008 VA treatment record, a clinician noted that the Veteran reported that in his recent VA examination the examiner had found he was a candidate for "full blown" glaucoma, but that a different eye doctor did not find the glaucoma, although the Veteran reported that this doctor used less sensitive equipment.  Review of that August 2008 VA examination report in which the Veteran asserts he was found to be a candidate for "full blown" glaucoma does not reveal a diagnosis of glaucoma; rather, the examiner did note bilateral intraocular pressure of 14 mmHg.  In an October 2009 VA treatment record, a clinician wrote:  "He ? has glaucoma and a cataract."  In March 2011, the Veteran was provided another examination to specifically consider whether the Veteran has glaucoma.  The examiner found that at that time a diagnosis of glaucoma was not warranted.  With the Veteran's family history of glaucoma, however, the examiner found that the Veteran would need to be monitored annually for glaucoma.

Based on current review of the record, the Board finds that additional development is required.  Although the most recent medical evidence indicates that the Veteran does not have the disability, in the March 2011 VA examination, the examiner indicated, in essence, that the Veteran should be monitored for the disability annually.  As more than three years have passed and the Board is remanding the service-connected eye disability for evaluation, the Board finds that an examination is warranted to determine whether the Veteran currently has glaucoma, and if so, whether such is attributable to service-connected disability.

The Board also notes that Virtual VA records indicate that the Veteran was provided a March 2013 eye examination in relation to a service connection claim for cataracts.  The RO subsequently denied the claim for service connection for cataracts in April 2013, but the eye examination is not of record, either in the hard copy claims file or the electronic components of the claims file.  As this is relevant evidence, upon remand, the AOJ should seek a copy of tis examination.  Further, as the Board does not have access to this examination report at the present time, it cannot determine whether this examination alleviates the need to schedule another VA examination, and thus, as directed above, such needs to be provided.

In addition, the Veteran contended as his hearing that his chronic sinusitis and allergic rhinitis with headaches disability should be rated under Diagnostic Code 6522, located in 38 C.F.R. § 4.97, which provides a rating based on the presence of polyps and nasal obstruction.  The Veteran has cited that he was found to have evidence of a polyp in June 2005, prior to the current period in appellate status but noted that he has not had the testing to find polyps since that time.  See Board Hearing Transcript, at pages 3-5.  The Board finds that a remand is required to obtain an updated VA examination in order to have evidence regarding the current severity of the service-connected disability, to include whether the Veteran currently has a polyp.  See 38 C.F.R. §§ 3.326, 3.327 (2013). 

Regarding additional evidence, in December 2009 letter, the Veteran indicated hat there was outstanding records from his Florida National Guard service following his active service.  In this regard, the Board notes that, in December 2008, the Minnesota National Guard certified that there was no record of the Veteran serving in such a capacity; however, if he served in another state, that state should be contacted.  Based on subsequent grants of benefits, however, it is unclear whether there is additional evidence that would be relevant to the claims remaining in appellate status.   Therefore, the AOJ should clarify with the Veteran whether these records relate to the claims remaining in appellate status, and if so, seek these records.

Additionally, while on remand, all outstanding treatment records from the West Hartford, Connecticut, VA Medical Center and related Outpatient Clinics (to include Stamford) dated from December 2012 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the March 2013 VA eye examination with the claims file.

2.  Obtain treatment records from the West Hartford, Connecticut VA Medical Center and related Outpatient Clinics (to include Stamford) dated from December 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Clarify with the Veteran whether outstanding records from his Florida National Guard service (identified in a December 2009 letter he submitted) relate to the claims remaining in appellate status, and if so, seek these records. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After completing directives (1)-(3), the Veteran should be scheduled for an appropriate VA examination so as to determine whether he has glaucoma attributable to service-connected dense paracentral scotoma of the left eye and/or due to medication prescribed for service-connected chronic sinusitis/allergic rhinitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

(A)  Identify whether the Veteran has a diagnosis of glaucoma.  Reconcile such finding with the remainder of the evidence of record, to include the August 2008, October 2009, March 2011, and, if obtained, March 2013 eye examinations.

(B)  If glaucoma has been present at any time since the Veteran filed his claim in June 2008, provide an opinion as to whether it is at least as likely as not that such is caused or aggravated by the Veteran's service-connected dense paracentral scotoma of the left eye and/or due to medication prescribed for service-connected chronic sinusitis/allergic rhinitis? 

The rationale for any opinion offered should be provided.   

5.  After completing directives (1)-(3), the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected dense paracentral scotoma of the left eye, to include evaluation of all visual impairment (visual acuity, visual field, and muscle function).  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

All opinions expressed should be accompanied by supporting rationale.

6.  After completing directives (1)-(3), the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected chronic sinusitis and allergic rhinitis with headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disability to include the presence of polyps, and if there are not polyps, the percentage of nasal passage obstruction on each side related to rhinitis.  Further, the examiner should note the frequency of incapacitating episodes per year due to sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, and the frequency per year of non-incapacitating episodes of sinusitis characterized by headache, pain, and purulent discharge or crusting.

The examiner should note that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the April 2011 statement of the case.  In readjudicating the claims, the AOJ should specifically consider rating the service connected chronic sinusitis/allergic rhinitis with headaches under Diagnostic Code 6522 and whether separate compensable ratings are warranted for the service connected disability considering both Diagnostic Codes 6513 and Diagnostic 6522 contained in 38 C.F.R. § 4.97.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


